DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on April 7, 2022 has been received. Claims 1-16 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on April 7, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “wherein a first course in the second set of front-side courses is connected to a first course in the second set of back-side courses by a plurality of courses of tuck binder stitches that each cross back and forth between the between the first course in the second set of front-side courses and the first course in the second set of back-side courses,” as recited in claim 1, must be shown or the feature(s) canceled from the claim(s). See related rejection(s) under 35 USC 112 below. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein a first course in the second set of front-side courses is connected to a first course in the second set of back-side courses by a plurality of courses of tuck binder stitches that each cross back and forth between the between the first course in the second set of front-side courses and the first course in the second set of back-side courses.” This limitation does not appear to be supported by the drawings and specification as filed. 
While Figs. 6-7 and paragraphs 0035-0043 of the specification show and describe a plurality of course of tuck binder stitches (640) including a first tuck binder course (650), a second tuck binder course (660), and a third tuck binder course (670), each tuck binder course crosses between different courses of the front-side courses (620) and back-side courses (630). For example, looking at Fig. 6 and corresponding paragraph 0037 of the specification, the first tuck binder course (650) forms tuck stitches at 642A, 644D, 642E, 644H, 642I, and 644L; the second tuck binder course (660) forms tuck stitches at 644B, 642C, 644F, 642G, 644J, and 642K; and the third tuck binder course (670) forms tuck stitches at 644A, 642B, 644C, 642D, 644E, 642F, 644G, 642H, 644I, 642J, 644K, and 642L. Notably, none of the tuck binder courses form tuck stitches at the same stitch position(s) as the other tuck binder courses.
As such, none of the front-side courses are connected to a corresponding back-side course by a plurality of courses of tuck binder stitches that each cross back and forth between the same first front-side course in the second set of front-side courses and the same first back-side course in the second set of back-side courses. Instead, the plurality of courses of tuck binder stitches appear to cross between the second set of front-side courses and the second set of back-side courses at different front-side and back-side courses.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (herein Barnes)(US PG Pub 2016/0353810) in view of Didier Laurent (herein Didier)(US PG Pub 2002/0152776).
However, Barnes discloses an upper-torso garment (bra of Fig. 9A) comprising:
a first dual-layer knit zone (30) and a second dual-layer knit zone (20), the first dual-layer knit zone having a same quantity of front and back wales, and the second dual-layer knit zone having a same quantity of front and back wales (see Fig. 11B and paragraphs 0094-0108); 
the first dual-layer knit zone comprising a first set of front-side courses (front-side courses/stitches of main yarn/spandex yarn in zone 30, see Fig. 11B), a first set of back-side courses back-side courses/stitches of main yarn/spandex yarn in zone 30, see Fig. 11B), and a first set of interconnecting stitches (spacer yarn stitches in zone 30, see Fig. 11B and paragraphs 0094-00108), and 
the second dual-layer knit zone comprising a second set of front-side courses (front-side courses/stitches of main yarn/spandex yarn in zone 20, see Fig. 11B), a second set of back-side courses back-side courses/stitches of main yarn/spandex yarn in zone 20, see Fig. 11B), and a second set of interconnecting stitches (spacer yarn stitches in zone 20, see Fig. 11B and paragraphs 0094-00108), wherein the first dual-layer knit zone comprises a first density of interconnecting stitches between the first set of front-side courses and the first set of back side courses, and the second dual-layer knit zone comprises a second density of interconnecting stitches between the second set of front-side courses and the second set of back-side courses, wherein the second density of interconnecting stitches is greater than the first density of interconnecting stitches (see Fig. 11B and paragraphs 0075-0087, 0094, and 0100-0108).
Barnes further discloses wherein the interconnecting stitches may be formed by tuck, float, or miss stitches, so as to create a seamless knit piece with different stretch moduli in the same fabric (see paragraphs 0094 and 0108), but fails to explicitly disclose/depict wherein the tuck stitches form tuck binder courses that cross back and forth between a front-side course in the set of front-side courses and a back-side course in the set of back-side courses, in the first and second dual-layer knit zones, respectively. 
However, Didier teaches a knitted fabric (see Fig. 1) comprising: a dual-layer knit zone (see Fig. 1) comprising a set of front-side courses (courses of front face 1), a set of back-side courses (courses of rear face 2), and a set of tuck binder courses (tuck binder courses of intermediate layer 3, see Fig. 1 and paragraphs 0001, 0006-0008, and 0016-0023), wherein each tuck binder course of the set of tuck binder courses crosses back and forth between a front-side course in the set of front-side courses and a back-side course in the set of back-side courses (see Figs. 1-2 and paragraphs 0007-0023), so as to provide a dual-layer knitted fabric construction that is comfortable, resistant to deformation and sagging, and has both high stability and high flexibility (see paragraphs 0001-0008 and 0023-0026).
Therefore, based on Barnes’ and Didier’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed Barnes’ interconnecting stitches as tuck binder courses that cross back and forth between a front-side course in the set of front-side courses and a back-side course in the set of back-side courses, in the first and second dual-layer knit zones, respectively; as doing so would provide a seamless knit piece with different stretch moduli in the same fabric, and that is comfortable, resistant to deformation and sagging, and has both high stability and high flexibility.

	Regarding claim 14, Barnes and Didier together teach the limitations of claim 10, as discussed above. 
	Barnes fails to disclose in the present embodiment wherein the first dual-layer knit zone is constructed from a first non-elastic yarn, and wherein the second dual-layer knit zone is constructed from a second non-elastic yarn.
	However, Barnes further discloses wherein various yarns may be used to provide variable stretchability, thickness, softness, moisture management, and/or conformability to the garment (see paragraphs 0075-0093).
	Therefore, based on Barnes’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have selected first and second non-elastic yarns to construct the first and second dual-layer knit zones, respectively, so as to provide a desired amount of stretchability, thickness, softness, moisture management, and/or conformability to selected areas of the garment.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

	Regarding claim 15, the modified garment of Barnes (i.e., Barnes in view of Didier) is further disclosed wherein the first dual-layer knit zone (30 of Barnes) comprises a breast-covering portion of the upper-torso garment, an encapsulation portion forming a perimeter around at least a part of the breast-covering portion, or a combination thereof (see Fig. 9A of Barnes, first dual-layer knit zone 30 forms at least a breast-covering portion of the bra) and wherein the second dual-layer knit zone (20 of Barnes) comprises an underarm portion of the upper-torso garment (see Fig. 9A of Barnes, second dual-layer knit zone 20 includes at least a lateral portion that extends to form an underarm portion of the bra).

	Regarding claim 16, the modified garment of Barnes (i.e., Barnes in view of Didier) is further disclosed wherein the first dual-layer knit zone (30 of Barnes) and the second dual-layer knit zone (20 of Barnes) are positioned adjacent in the upper-torso garment (bra of Fig. 9A of Barnes), and wherein the first dual-layer knit zone is integrally knit with the second dual-layer knit zone in the upper-torso garment (see Fig. 9A and paragraphs 0009-0014 and 0100-0109 of Barnes).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes and Didier, as applied to claim 10 above, in view of Pfrommer (GB 1,030,674 A).
Regarding claim 11, Barnes and Didier together teach the limitations of claim 10, as discussed above, but fail to further teach wherein each course in the first set of tuck binder courses includes a tuck binder stitch at every third stitch position of the front-side course and at every third stitch position of the back-side course.
However, Pfrommer teaches a dual-layer knitted fabric having a set of front-side courses (a), a set of back-side courses (b), and a set of tuck binder courses (c) that cross back and forth between the between the set of front-side courses and the set of back-side courses in varying configurations (see Figs. 1-18 and page 1, lines 9-81 and page 2, lines 41-73), including a configuration having a tuck binder stitch at every other stitch position of the front-side course and at every other stitch position of the back-side course (see Figs. 7-8 and page 2, lines 109-126), so as to form a desired decorative pattern on one or both sides of the fabric (see page 1, lines 55-63).
Pfrommer fails to specifically teach a configuration having a tuck binder stitch at every third stitch position of the front-side course and at every third stitch position of the back-side course. 
However, based on the plurality of different configurations taught by Pfrommer (e.g., every stitch position, every other stitch position, 2x2, 2x1, see Figs. 1-18), it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different variations of tuck stitch positions such that the stitch configuration would have a tuck binder stitch at every third stitch position of the front-side course and at every third stitch position of the back-side course, in order to achieve an optimal configuration to provide a desired decorative pattern on one or both sides of the fabric, as taught by Pfrommer (see page 1, lines 55-63 of Pfrommer). See MPEP 2144.05 and See MPEP 2143(I)(E).
Therefore, based on Pfrommer’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the garment together taught by Barnes and Didier, such that each course in the first set of tuck binder courses would include a tuck binder stitch at every third stitch position of the front-side course and at every third stitch position of the back-side course, so as to form a desired decorative pattern on one or both sides of the fabric.

Regarding claim 12, the modified garment of Barnes (i.e., Barnes in view of Didier and Pfrommer) is further disclosed wherein each course in the second set of tuck binder courses includes a tuck binder stitch at every second stitch position and every third stitch position of the front-side course and at every second stitch position and every third stitch position of the back-side course (see Figs. 1-2 and page 2, lines 41-73 of Pfrommer, note that claim 12 does not prohibit the tuck binder stitches from also being formed at intervening stitch positions).

Regarding claim 13, the modified garment of Barnes (i.e., Barnes in view of Didier and Pfrommer) is further disclosed wherein each course in the second set of tuck binder courses includes a tuck binder stitch at every stitch position of the front- side course and at every stitch position of the back-side course (see Figs. 1-2 and page 2, lines 41-73 of Pfrommer).

Examiner’s Note
Claims 1-9 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and claims 1-9 remain rejected under 35 USC 112(a), as discussed above.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOCELYN BRAVO/Primary Examiner, Art Unit 3732